West, Associate Justice.
This was a suit brought by the appellees against the appellants on two promissory notes executed March 17, 1877, for ($715) seven hundred and fifteen dollars, each, due one day after date. The suit was filed 21st March, 1881. The only matter to be considered is, were the notes barred by the statute of limitation at the time the suit was brought?
The notes under our statute were entitled to the usual days of grace. Could a suit have been brought on them on the third day of grace, or would such an action have been premature? It may be inferred from the cases of Campbell v. Lane, 25 Tex. Sup., 93; Moore v. Hollamans, 25 Tex. Sup., 82; Oliphant v. Dallas, 15 Tex., 138, and Smith v. Wilson, 15 Tex., 132, that in the computation of time, the day the note matures is excluded.
Judge Boberfcs, in the case of Campbell v. Lane, illustrated the rule as to computation thus: “A note dated on the 1st day of November, 1857, and payable eleven months after date, was not due, including the three days of grace, until the 4th day of October, 1858.”
So here the notes were not due until the 18th day of March, 1877, and then three days must be allowed from that date. These would expire on the 21st of March. On that date the suit was brought. This, .we think, was sufficient to defeat the plea of limitation.
The law as to the rules to be applied to the computation of time is neither very satisfactory or certain. It is not safe, perhaps, to lay down a fixed general rule. State v. Asbury, 26 Tex., 83. In many cases the day of the event in a given case must be excluded or included as may be most conducive to the beneficial operation of the act.
The cases in our reports where the subject has been discussed are given below: O’Connor v. Towns, 1 Tex., 107; Burr v. Lewis, 6 Tex., 76; Hill v. Faison, 27 Tex., 428; Hyde v. White, 24 Tex., 143; Dickson v. Burke, 28 Tex., 117.
In Young v. Van Benthuysen, 30 Tex., 768, the case of O’Connor v. Towns is cited and followed.
Since the 11th of January, 1862, it has been and now is the law in this state, that three days of grace shall be allowed on all nego*524tiable promissory notes. R. S., art. 276. We regard this as a legislative announcement that three entire days are meant. R. S., art. 3138. Hence a note would not mature until the expiration of three entire days after the date of payment, and a suit could not be maintained against the maker until after the expiration of these three entire days. The charge of the court was correct.
[Opinion delivered February 13, 1883.]
The judgment is affirmed.
Affirmed.